THE STATE OF TEXAS
                                         MANDATE
TO THE 354TH DISTRICT COURT OF HUNT COUNTY, GREETINGS:
       Before the Court of Appeals for the Sixth Court of Appeals District of Texas, on the 19th
day of April, A.D. 2016, the cause upon appeal to revise or reverse your Judgment was determined;
and therein our said Court made its order in these words:

 Keith Davis, Appellant                                     No. 06-15-00197-CR

                    v.                                      Trial Court No. 29,282

 The State of Texas, Appellee



       As stated in the Court’s opinion of this date, we find that the motion of the appellant to
dismiss the appeal should be granted. Therefore, we dismiss the appeal.
       We note that the appellant, Keith Davis, has adequately indicated his inability to pay costs
of appeal. Therefore, we waive payment of costs.
       WHEREFORE, WE COMMAND YOU to observe the order of our said Court in this
behalf, and in all things to have it duly recognized, obeyed, and executed.
       WITNESS, the Hon. Josh R. Morriss, III, Chief Justice of our said Court of Appeals, with
the seal thereof annexed, at the City of Texarkana, this the 27th day of June, A.D. 2016.

                                                             DEBRA K. AUTREY, Clerk